EXHIBIT Filed in the office of Ross Miller Secretary of State State of Nevada Document Number 20100100655-60 Filing Date and Time 02/17/2010 2:01 PM Entry Number E0580752006-0 Certificate of Designation (Pursuant to NRS 78.1955) Certificate of Designation For Nevada Profit Corporations (Pursuant to NRS 78.1955) 1.Name of corporation: Tone in Twenty 2.By resolution of the board of directors pursuant to a provision in the articles of incorporation this certificate establishes the following regarding the voting powers, designations, preferences, limitations, restrictions and relative rights of the following class or series of stock. The shares of the series of preferred stock created and authorized by this Resolution shall be designated “SeriesA Convertible Preferred Stock” (the “Series A Preferred Stock”). The total number of authorized shares constituting the Series A Preferred Stock shall be 833,333. The number of shares constituting this series of preferred stock of the Corporation may be increased or decreased at any time, from time to time, in accordance with applicable law up to the maximum number of shares of preferred stock of the Corporation; provided, however, that no decrease shall reduce the number of shares of this series to a number less than that of the then-outstanding shares of Series A Preferred Stock. The stated par value of the Series A Preferred Stock shall be $0.001 per share. Shares of the Series A Preferred Stock shall be dated the date of issue.(Continued on attachment) 3.Effective date of filing: (optional) (must not be later than 90 days after the certificate is filed) 4:Signature: (required) /s/ John Dean Harper, Secretary Signature of Officer Filing Fee:$175.00 IMPORTANT:Failure to include any of the above information and submit with the proper fees may cause this filing to be rejected. CERTIFICATE OF DESIGNATION OF SERIES A CONVERTIBLE PREFERRED STOCK OF TONE IN TWENTY Pursuant to Section 78.1955 of the Nevada Revised Statutes The undersigned does hereby certify that pursuant to the authority conferred upon the Board of Directors of TONE IN TWENTY, a Nevada corporation (the “Corporation”), by its Articles of Incorporation, as amended, and Section 78.315 of the Nevada Revised Statutes, the Board of Directors, by unanimous written consent, duly approved and adopted the following resolution (referred to herein as the “Resolution”): RESOLVED, that pursuant to the authority conferred on the Board of Directors of the Corporation (“Board of Directors”) bythe Articles of Incorporation of the Corporation (the “Articles”), and in recognition of the fact that the Certificate of Amendment filed on February 23, 2007 designated the Series A Convertible Preferred Stock, the Board of Directors hereby confirms and further defines and, authorizes the issuance of a series of preferred stock, par value $0.001 per share, of the Corporation, consisting of up to 833,333 shares (after adjusting for the 1 for 6 reverse split which was effected on June 25, 2009, and hereby fixes the voting powers, designations, preferences, and relative, optional and other special rights, and qualifications, limitations, and restrictions thereof, of the shares of such series, in addition to those set forth in the Articles, as follows: SECTION 1. DESIGNATION OF SERIES A CONVERTIBLE PREFERRED STOCK. The shares of the series of preferred stock created and authorized by this Resolution shall be designated “SeriesA Convertible Preferred Stock” (the “Series A Preferred Stock”). The total number of authorized shares constituting the Series A Preferred Stock shall be 833,333. The number of shares constituting this series of preferred stock of the Corporation may be increased or decreased at any time, from time to time, in accordance with applicable law up to the maximum number of shares of preferred stock authorized under the Articles, less all shares at the time authorized of any other series of preferred stock of the Corporation; provided, however, that no decrease shall reduce the number of shares of this series to a number less than that of the then-outstanding shares of Series A Preferred Stock. The stated par value of the Series A Preferred Stock shall be $0.001 per share. Shares of the Series A Preferred Stock shall be dated the date of issue. SECTION 2. DIVIDEND RIGHTS.The holders of shares of Series A Preferred Stock shall not be entitled to receive any dividends SECTION 3. LIQUIDATION RIGHTS.The holders of shares of Series A Preferred Stock shall not have any liquidation rights. 2 SECTION 4. VOTING RIGHTS. The holders of Series A Preferred Stock shall not be entitled to (a) any voting rights with respect to the Series A Preferred Stock or (b) notice of any meeting of the shareholders of the Corporation, except in each case to the extent specifically required by Nevada law. SECTION 5.CONVERSION RIGHTS. 5.1Conversion of Series A Preferred Stock Into Common Stock. At any time and from time to time after the issuance of the Series A Preferred Stock, any holder thereof may convert any or all of the shares of Series A Preferred Stock held by such holder at the ratio of two hundred (200) shares of Common Stock for every one (1) share of Series A
